[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-13291         ELEVENTH CIRCUIT
                         Non-Argument Calendar        FEB 15, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 1:09-cv-20852-ASG


RICARDO R. RIVERO,

                                                           Plaintiff-Appellant,

                                  versus

DAVID GEORGE TAYLOR,
SHEILA LEAL,
FLORIDA DEPARTMENT OF REVENUE,
BARBARA INGRAM,
in her official capacity only,
FLORIDA DISBURSEMENT UNIT, et al.,

                                                        Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                           (February 15, 2012)

Before HULL, WILSON, and BLACK, Circuit Judges.
PER CURIAM:

      Ricardo R. Rivero, proceeding pro se, appeals the district court’s denial of

his motion for reconsideration. Rivero’s second amended complaint and his

arguments on appeal are largely incomprehensible, but it appears that he is

displeased with a state court’s final determination in a case involving his duty to

pay child support. He filed suit in federal court and named as defendants his

former wife and other individuals and agencies involved with the child support

case. Below, the district court dismissed the second amended complaint because it

found that Rivero had not alleged any factual allegations that would support a

claim for relief. The district court also dismissed the case because the complaint

did not contain a short and plain statement of his claim, and Rivero had been

warned about the pleading requirement of Rule 8 and was given three

opportunities to file a complaint that complied with the Federal Rules of Civil

Procedure. Fourteen days after his complaint was dismissed, Rivero filed a

motion that the court construed as a motion for reconsideration under Federal Rule

of Civil Procedure 60(b). Along with his motion, Rivero filed documents he

alleges were newly discovered evidence. After a thorough review of Rivero’s

request, the district court denied the motion.



                                          2
      We construe pleadings filed by pro se parties liberally. Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008). This liberal construction, however, “does

not give a court license to serve as de facto counsel for a party, or to rewrite an

otherwise deficient pleading in order to sustain an action.” GJR Invs., Inc. v. Cnty.

of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998) (citations omitted),

overruled on other grounds as recognized in Randall v. Scott, 610 F.3d 701, 709

(11th Cir. 2010) (per curiam).

      We review for abuse of discretion a district court’s denial of a motion for

reconsideration. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (per

curiam) (holding that a denial of a Rule 59(e) motion is reviewed for abuse of

discretion). A Rule 59(e) motion must be filed no later than 28 days after the entry

of the judgment. Fed. R. Civ. P. 59(e). The only grounds for granting a Rule

59(e) motion are the submission of newly-discovered evidence or the

demonstration of manifest error. Arthur, 500 F.3d at 1343. A motion for

reconsideration cannot be used “to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.” Michael

Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

Furthermore, a judgment will not be amended or altered if to do so would serve no

useful purpose. 11 CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY

                                           3
KANE, FEDERAL PRACTICE & PROCEDURE § 2810.1 (2d ed. 2011).

      Rivero’s motion should have been construed as a motion under Federal Rule

of Civil Procedure 59(e) because it was filed within twenty-eight days of the entry

of judgment. Regardless, Rivero’s challenge is without merit. Rivero submitted

docket sheets and correspondence from various agencies, legislators, and

organizations. However, nothing in the correspondence would compel a different

outcome in the case. Many of the correspondence communicate the conclusion

that Rivero’s allegations do not rise to a federal crime. We do not see any

arguments or evidence in Rivero’s motion that provide the factual allegations that

would state a claim for relief. Moreover, none of the evidence attached to the

motion excuses Rivero’s failure to comply with Federal Rule of Civil Procedure

8(a). The district court did not abuse its discretion in denying Rivero’s motion for

reconsideration.

      To the extent that Rivero also appeals the dismissal of his second amended

complaint, we see no argument that would convince us that he has stated a claim

for relief or that he should be afforded an opportunity to amend his complaint.

      AFFIRMED.




                                         4